Judgment, Supreme Court, New York County (James Yates, J.), rendered August 19, 1993, convicting defendant, after a jury trial, of two counts of robbery in the first degree and one count of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 8 to 16 years, 8 to 16 years and 2½ to 5 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. The description of the perpetrator as a black male, wearing a grey jacket, red shirt, and red sneakers, was sufficiently specific and detailed to provide the detaining officer with reasonable suspicion to justify the investigative detention of defendant, who was located soon after the crime and was the only person present in the area fitting the description of the perpetrator (see, People v Acevedo, 181 AD2d 596, lv denied 79 NY2d 1045). In making its factual determinations, the court appropriately relied on the sending officer’s recollection of the description, since that officer’s recollection was more detailed than that of the receiving officer.
Concur — Sullivan, J. P., Milonas, Mazzarelli and Andrias, JJ.